         Case 2:20-cv-04593-MSG Document 2-1 Filed 09/18/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 Amen Dhyllon

        v.                                                   No. 20-4593

 Alex Michael Azar, II in his official capacity              Civil Action
 as the Secretary of Health and Human
 Services

                                  MEMORANDUM OF LAW

    This action challenges the Secretary of Health and Human Services’ refusal to remove a report

submitted to the National Practitioner Data Bank (“NPDB”) from the NPDB’s data bank. There

was an administrative proceeding to consider removal. That proceeding generated a variety of

records, which are the basis for this action. Plaintiff Amen Dhyllon (“Dr. Dhyllon”) seeks to file

the administrative record so that this Court may consider it. However, under the applicable

regulations, the administrative record appears to be confidential. Accordingly, Plaintiff Amen

Dhyllon asks to file the administrative record under seal.

    Under 45 C.F.R. § 60.20, “[i]nformation reported to the NPDB is considered confidential and

shall not be disclosed outside the Department of Health and Human Services, except as specified

in §§ 60.17, 60.18, and 60.21 of this part.” 45 C.F.R. § 60.20(a). None of the exceptions applies

here. Section 60.17 deals with hospitals’ requests for information in the NPDB’s data bank. Section

60.18 provides a list of people who may request information from NPDB’s data bank, which does

not provide any exception for civil lawsuits challenging the refusal to remove a report to NPDB.

Section 60.21 deals with administrative proceedings challenging a report, but not subsequent court

proceedings.

    In short, none of the exceptions deal with civil actions challenging the Secretary’s refusal to

remove a report from the data bank. Indeed, many of the documents included in the administrative




                                                  –1–
         Case 2:20-cv-04593-MSG Document 2-1 Filed 09/18/20 Page 2 of 2




record assert on their face that they are privileged. Accordingly, Plaintiff Amen Dhyllon (“Dr.

Dhyllon”) believes that he has no choice other than to ask to file the records under seal. Further,

violation of the confidentiality provision is subject to fine of up to $11,000. 45 C.F.R. § 60.20(b).

    Dr. Dhyllon and the undersigned do not wish to violate the regulation or to incur the risk of

substantial fine. Accordingly, they ask this Court to permit Dr. Dhyllon to file the administrative

record under seal.




                                              Respectfully submitted,

                                                /s/ Daniel J. Auerbach
                                              Donald Benedetto (Pa. I.D. No. 309199)
                                              Daniel J. Auerbach (Pa. I.D. No. 316856)
                                              Gamburg & Benedetto, LLC
                                              1500 John F. Kennedy Blvd., Suite 1203
                                              Philadelphia, PA 19102

                                              Counsel for Plaintiff
Dated: September 18, 2020




                                               –2–
